KENNAMER, J.
Willie C. Anderson filed a petition in the county court of Carter county wherein she prayed to he adjudged the sole heir of the estate of J. R. Presley, deceased. The county court denied the petition, and she prosecuted an appeal to the district court of Carter county, wherein the district court affirmed the judgment of the county court, and this appeal is- prosecuted to reverse the judgment of the district court.
The district court made findings of fact, the material parts of which were that J. R. Presley was born in Hawkins county, Tenn., about 60 years ago, in the same neighborhood in which Sallie Howe, mother of the petitioner, Willie C. Anderson, lived, and resided there continuously until 1895; that Willie O. Anderson was the illegitimate child of J. R. Presley and Sallie Howe; that J. R. Presley left Tennessee in the year 1895, and some -time subsequent to said date took up *161his residence at Woodford, Carter county, Oída., and resided there until he died May IS, 1920, and that on the date of his death he had only personal property consisting of a bank deposit in the First National flank of Ardmore, Okla.; that on the- date J. K. Presley left the state of-Tennessee the petitioner, Willie C. Anderson, had reached her majority, and married A. M. Anderson, and that she and her husband continued to live in Hawkins county, Tenn., until about 6 years ago; that the acts of J. R. Presley, ■while domiciled in the state of Tennessee and prior to his removal to. Oklahoma, were sufficient acknowledgment under the laws of the state of Oklahoma to constitute an adoption of the petitioner or legitimation, but were insufficient for legitimation of -the petitioner under the laws of Tennessee.
The trial court concluded as a matter of law that the petitioner, under the facts, was incapable of inheriting the estate of J. R. Presley, deceased.
Counsel for the respective parties agree that the findings of fact are correct and that the only question to be determined on this appeal is whether the court erred in its conclusion of law.
Section 8057, Comp. Stiat. 1921, provides:
“The father of an illegitimate child by publicly -acknowledging it as his own, receiving it as suoh, with the consent of his wife, if he is manned, into his family, and otherwise treatnng it as if it were a legitimate child, thereby adopts it as such, and such child is thereupon deemed for all purposes legitimate from the time of its birth. The status thus created is that of a child adopted by regula,r' procedure of court. The foregoing provisions of this article do not apply to such an adoption.”
This section of the statute is identical with section 230 of the Civil Code of California, which was construed in the case of Blythe v. Ayres et al., 31 Pac. 915. It was beld in that case that the word “adopts” is used in the -statute in the sense of “legitimates.” Adoption ordinarily refers to persons who are strangers in blood; legitimations to persons where blood relation exists.
The finding of the trial court is to the effect that the acts c-f J. R. Presley publicly acknowledging the petitioner as his child were all performed in the state of Tennessee while he was a domiciled citizen of that state, 'but the trial court did find that sufficient acts had not been performed by J. R. Presley while domiciled in the state of Oklahoma to meet the requirements of the statute for the purpose of legitimating the petitioner.
Counsel for the respective parties rely upon the case of Blythe v. Ayres et al., supra-. The facts in the Blythe v. Ayres Case are in -substance: That Thomas H. Blythe was a citizen of the state- of California, and wfhile temporariíy sojourning in England in 1873 met Julia Pe.rry, a native of England, domiciled therein. That on December 18, 1S73, a child was born, Florence Blythe, who ivas the illegitimate child of Thomas H. Blythe and Julia Perry. That Florence Blythe and her mother, Julia Perry, remained in England until after the death of Thomas H. Blythe in 1883, in California. Thomas H. Blythe, while domiciled in California, had the child christened and baptized by his name, corresponded with her as his daughter, furnished her so- much money each year, and made a will providing for her, which subsequently was lost or destroyed. The court held, under the facts, that Florence Blythe had been legitimatized and was entitled to inheritance.
The first paragraph of the syllabus is as follows:
“The status cf a basta.vd, with reference to its legitimation by the -acts of the father, are determinable by the laws of his domicile, and not by the laws of the domicile of the child and mother.”
In the case of Irving v. Ford, 183 Mass. 448, 67 N. E. 366, 97 Am. St. Rep. 447, the court held:
“A statute purporting to make legitimate an illegitimate child can have . no effect as against its father, who was not, when the statute was enacted, a citizen of, nor resident within the state, though he was such citizen and resident when the- child was born.”
Upon an examination of the authorities, we believe that the better rule, supported by the weight of authority, is that when an illegitimate child has been made legitimate in any mode sanctioned by any laws of the state or country in which it and its parents at the time resided, its status of legitimation becomes established and thereafter it may inherit as the legitimate offspring of such parents. Blythe v. Ayres et al., supra; 12 C. J., sec. 48; 5 R. C. D. sec. 14; In re Forney, 43 Nev. 237, 186 Pac. 678; Lingen pro ami v. Lingen, Adm’x, et al., 45 Ala. 410.
Where some act other than\ the subsequent intermarriage of the parents is relied on for the purpose of establishing le*162gitimaey, such as the acknowledgment of paternity, the general rule is that the law of the father’s domicile at the time of the legitimating act will determine the status of both parent and child. 5 R. C. L., sec. 14; Ross v. Ross, 129 Mass. 243, 37 Am. St. Rep. 321.
In the instant case the legitimating acts relied on by the petitioner having occurred in the state of Tennessee, and it being admitted that such acts were insufficient under the laws of said state to legitimate the petitioner, the judgment of the trial court must be affirmed.
JOHNSON, O. J., and BRANSON, HARRISON, and MASON, JJ., concur.